Citation Nr: 0330906	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-17 273	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 
to May 1969.  Service in Vietnam is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an August 2003 statement, the veteran's accredited 
representative raised the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for psychiatric disability other than PTSD.  The 
RO has not had an opportunity to address this claim.  This 
matter is therefore referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
September 1994 rating decision.

2.  Subsequent unappealed rating decisions of February 1998, 
December 1998 and December 1999 continued the denial of 
service connection for PTSD.

3.  The evidence added to the record since the December 1999 
rating decision is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.304(f), 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD.  Service connection for PTSD was denied 
in an unappealed September 1994 rating decision.  Subsequent 
rating decisions of February 1998, December 1998 and 
December 1999 continued the denial of service connection for 
PTSD; the veteran was advised of the referenced decisions 
and of his appellate rights with respect thereto, but did 
not perfect an appeal with respect to any of those 
decisions.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  As a result, service connection 
for PTSD may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must first consider the question of whether new 
and material evidence has been received, as this question 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of 
service connection for PTSD was filed after August 2001, 
only the amended version of 38 C.F.R. § 3.156(a) is 
applicable to the instant claim.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
Where it is determined that the veteran was engaged in 
combat with the enemy and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates the veteran's 
account as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2003); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence of record at the time of the December 1999 
rating decision consisted of, inter alia, the veteran's 
service medical records (SMRs), service personnel records, 
and VA treatment reports for December 1979 to June 1999.  
The SMRs document treatment of the veteran for symptoms 
including nervousness which he reported began prior to his 
service in Vietnam, but are negative for any findings or 
diagnosis of PTSD.  The service personnel records show that 
the veteran served as a water transportation specialist in 
service.  The VA treatment reports document treatment for 
psychiatric disorders, including schizophrenia, but are 
negative for any finding or diagnosis of PTSD.

Pertinent evidence added to the record since the December 
1999 rating decision includes VA treatment reports for the 
period from March 2001 through May 2003 showing that the 
veteran was diagnosed by a staff psychiatrist in March 2001 
and March 2003 with PTSD, apparently based on certain 
experiences reported by the veteran as having occurred in 
service.

Inasmuch as the evidence of record at the time of the 
December 1999 rating decision did not include medical 
evidence demonstrating a diagnosis of PTSD, the Board 
concludes that the newly submitted VA treatment records 
showing diagnoses of PTSD are new and material.  The 
opinions contained in the medical records bear directly and 
substantially upon a specific matter under consideration.  
They tend to establish a fact not previously established 
that is necessary to substantiate the claim, namely that the 
veteran now has PTSD.  Additionally, because this evidence 
suggests a relationship to military service, the newly 
received evidence raises a reasonable possibility of 
substantiating the underlying claim of service connection.  
The veteran's claim of entitlement to service connection for 
PTSD is reopened.


ORDER

New and material evidence has been received to reopen a 
claim of service connection for PTSD; to this extent, the 
appeal is granted.


REMAND

The veteran contends that he has PTSD as the result of 
several incidents experienced by him in service.  
Specifically, he contends that he was assaulted by a drill 
sergeant named Carter during basic training, that he 
experienced mortar attacks while serving in Vietnam, and 
that he witnessed the death of several friends from rocket 
fire in Vietnam.  

Service personnel records show that the veteran served in 
Vietnam as a water transportation specialist at DaNang.  
There are no entries indicating that he engaged in combat 
while in service, and the awards he received for his service 
in Vietnam are not indicative of combat.  The Board notes 
that there is no indication that the RO has attempted to 
verify any of the veteran's claimed combat stressors through 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The Board also notes that it does not 
appear that the RO has complied with the special provisions 
promulgated in the VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, relating to personal assault 
claims.  See Patton v. West, 12 Vet. App. 272 (1999); 
38 C.F.R. § 3.304(f)(3) (2003).  The Board is of the opinion 
that further development regarding these claimed stressors 
is required.

The Board also notes that it is unclear whether the veteran 
in fact has PTSD.  In this regard, the Board points out that 
while the veteran's treating psychiatrist diagnosed PTSD on 
two occasions, the veteran was psychologically examined in 
connection with the instant claim in May 2003, at which time 
the examiner concluded the veteran did not meet the criteria 
for assignment of a diagnosis of PTSD.  Under the 
circumstances, the Board is of the opinion that further VA 
examination of the veteran is warranted.

The Board lastly notes that the veteran was informed in a 
June 2002 correspondence of the information and evidence 
necessary to substantiate his claim, and advised as to which 
evidence VA would obtain for him and of which evidence he 
was responsible for submitting.  The June 2002 
correspondence essentially informed the veteran that he 
needed to submit the requested information and evidence 
within 30 days of the date of the correspondence.  

The Board points out that in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as being inconsistent with 38 U.S.C. 
§ 5103(b)(1), finding that the 30-day period provided in § 
3.159(b)(1) to respond to VA's notification (pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)) of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  On remand, the RO should inform the veteran that 
notwithstanding the information previously provided in the 
June 2002 correspondence, a full year is allowed to respond 
to a 38 U.S.C.A. § 5103 notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should provide the 
veteran with a personal assault 
letter and questionnaire to be 
filled out and returned, in 
accordance with M21-1, Part III, 
§ 5.14(d).  After the veteran has 
responded to the above inquiry, the 
RO should follow all other 
pertinent guidelines in M21-1, 
§ 5.14(c) for development of the 
claim. 

3.  The RO should also attempt to 
obtain additional information from 
the veteran concerning the specific 
circumstances of his alleged 
service stressors, including both 
service in Vietnam and the alleged 
mistreatment by his drill 
instructor in boot camp.  This 
inquiry should include information 
such as the dates, locations, units 
involved, names of casualties, and 
identifying information concerning 
any other individuals involved in 
the events, including their names, 
ranks, and units of assignment.  
With this information, the RO 
should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional 
statement as requested above.  This 
summary and a copy of the veteran's 
service personnel records should be 
sent to the United States Armed 
Services Center for Research of 
Unit Records (USASCRUR).  The 
USASCRUR should be requested to 
provide any additional information 
that might corroborate the 
veteran's alleged stressors.  The 
RO should also initiate a search 
for the unit history and 
operational reports for each unit 
to which the veteran was assigned 
in Vietnam for the period during 
which he served with such unit.

4.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any PTSD 
present.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, 
including psychological testing 
designed to ascertain whether the 
veteran has PTSD.  A diagnosis of 
PTSD under DSM-IV criteria should 
be made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

5.  Thereafter, the RO should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply 
with the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Then, the RO should re-
adjudicate the issue of entitlement 
to service connection for PTSD on a 
de novo basis.

If the benefit sought on appeal is not granted, the RO 
should issue a supplemental statement of the case and 
provide the veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth 
in 38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

